
	
		One Hundred Eleventh Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the fifth
		day of January, two thousand and ten
		S. 3036
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To establish the National Alzheimer's
		  Project.
	
	
		1.Short titleThis Act may be cited as the
			 National Alzheimer's Project
			 Act.
		2.The National Alzheimer's Project
			(a)Definition of Alzheimer'sIn this Act, the term
			 Alzheimer's means Alzheimer's disease and related
			 dementias.
			(b)EstablishmentThere is established in the Office of the
			 Secretary of Health and Human Services the National Alzheimer's Project
			 (referred to in this Act as the Project).
			(c)Purpose of the ProjectThe Secretary of Health and Human Services,
			 or the Secretary's designee, shall—
				(1)be responsible for the creation and
			 maintenance of an integrated national plan to overcome Alzheimer's;
				(2)provide information and coordination of
			 Alzheimer’s research and services across all Federal agencies;
				(3)accelerate the development of treatments
			 that would prevent, halt, or reverse the course of Alzheimer's;
				(4)improve the—
					(A)early diagnosis of Alzheimer's disease;
			 and
					(B)coordination of the care and treatment of
			 citizens with Alzheimer’s;
					(5)ensure the inclusion of ethnic and racial
			 populations at higher risk for Alzheimer's or least likely to receive care, in
			 clinical, research, and service efforts with the purpose of decreasing health
			 disparities in Alzheimer's; and
				(6)coordinate with international bodies to
			 integrate and inform the fight against Alzheimer’s globally.
				(d)Duties of the secretary
				(1)In generalThe Secretary of Health and Human Services,
			 or the Secretary's designee, shall—
					(A)oversee the creation and updating of the
			 national plan described in paragraph (2); and
					(B)use discretionary authority to evaluate all
			 Federal programs around Alzheimer's, including budget requests and
			 approvals.
					(2)National planThe Secretary of Health and Human Services,
			 or the Secretary's designee, shall carry out an annual assessment of the
			 Nation’s progress in preparing for the escalating burden of Alzheimer's,
			 including both implementation steps and recommendations for priority actions
			 based on the assessment.
				(e)Advisory Council
				(1)In generalThere is established an Advisory Council on
			 Alzheimer's Research, Care, and Services (referred to in this Act as the
			 Advisory Council).
				(2)Membership
					(A)Federal membersThe Advisory Council shall be comprised of
			 the following experts:
						(i)A designee of the Centers for Disease
			 Control and Prevention.
						(ii)A designee of the Administration on
			 Aging.
						(iii)A designee of the Centers for Medicare
			 & Medicaid Services.
						(iv)A designee of the Indian Health
			 Service.
						(v)A designee of the Office of the Director of
			 the National Institutes of Health.
						(vi)The Surgeon General.
						(vii)A designee of the National Science
			 Foundation.
						(viii)A designee of the Department of Veterans
			 Affairs.
						(ix)A designee of the Food and Drug
			 Administration.
						(x)A designee of the Agency for Healthcare
			 Research and Quality.
						(B)Non-Federal membersIn addition to the members outlined in
			 subparagraph (A), the Advisory Council shall include 12 expert members from
			 outside the Federal Government, which shall include—
						(i)2 Alzheimer's patient advocates;
						(ii)2 Alzheimer's caregivers;
						(iii)2 health care providers;
						(iv)2 representatives of State health
			 departments;
						(v)2 researchers with Alzheimer's-related
			 expertise in basic, translational, clinical, or drug development science;
			 and
						(vi)2 voluntary health association
			 representatives, including a national Alzheimer’s disease organization that has
			 demonstrated experience in research, care, and patient services, and a
			 State-based advocacy organization that provides services to families and
			 professionals, including information and referral, support groups, care
			 consultation, education, and safety services.
						(3)MeetingsThe Advisory Council shall meet quarterly
			 and such meetings shall be open to the public.
				(4)AdviceThe Advisory Council shall advise the
			 Secretary of Health and Human Services, or the Secretary's designee.
				(5)Annual reportThe Advisory Council shall provide to the
			 Secretary of Health and Human Services, or the Secretary's designee and
			 Congress—
					(A)an initial evaluation of all federally
			 funded efforts in Alzheimer's research, clinical care, and
			 institutional-, home-, and community-based programs and their outcomes;
					(B)initial recommendations for priority
			 actions to expand, eliminate, coordinate, or condense programs based on the
			 program's performance, mission, and purpose;
					(C)initial recommendations to—
						(i)reduce the financial impact of Alzheimer's
			 on—
							(I)Medicare and other federally funded
			 programs; and
							(II)families living with Alzheimer's disease;
			 and
							(ii)improve health outcomes; and
						(D)annually thereafter, an evaluation of the
			 implementation, including outcomes, of the recommendations, including
			 priorities if necessary, through an updated national plan under subsection
			 (d)(2).
					(6)TerminationThe Advisory Council shall terminate on
			 December 31, 2025.
				(f)Data sharingAgencies both within the Department of
			 Health and Human Services and outside of the Department that have data relating
			 to Alzheimer’s shall share such data with the Secretary of Health and Human
			 Services, or the Secretary's designee, to enable the Secretary, or the
			 Secretary's designee, to complete the report described in subsection
			 (g).
			(g)Annual reportThe Secretary of Health and Human Services,
			 or the Secretary's designee, shall submit to Congress—
				(1)an annual report that includes an
			 evaluation of all federally funded efforts in Alzheimer's research, clinical
			 care, and institutional-, home-, and community-based programs and their
			 outcomes;
				(2)an evaluation of all federally funded
			 programs based on program performance, mission, and purpose related to
			 Alzheimer's disease;
				(3)recommendations for—
					(A)priority actions based on the evaluation
			 conducted by the Secretary and the Advisory Council to—
						(i)reduce the financial impact of Alzheimer's
			 on—
							(I)Medicare and other federally funded
			 programs; and
							(II)families living with Alzheimer's disease;
			 and
							(ii)improve health outcomes;
						(B)implementation steps; and
					(C)priority actions to improve the prevention,
			 diagnosis, treatment, care, institutional-, home-, and community-based programs
			 of Alzheimer's disease for individuals with Alzheimer's disease and their
			 caregivers; and
					(4)an annually updated national plan.
				(h)SunsetThe Project shall expire on December 31,
			 2025.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
